Case: 15-11392   Date Filed: 10/26/2015   Page: 1 of 4


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-11392
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 9:11-cr-80130-DTKH-12



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

versus

JAMES BUTEAU,
a.k.a. Slaya,

                                              Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (October 26, 2015)



Before TJOFLAT, WILSON, and EDMONDSON, Circuit Judges.
              Case: 15-11392    Date Filed: 10/26/2015   Page: 2 of 4


PER CURIAM:



      James Buteau, proceeding with the assistance of counsel, appeals the district

court’s denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence based on

Amendment 782 to the Sentencing Guidelines. No reversible error has been

shown; we affirm.

      We review de novo the district court’s legal conclusions about the scope of

its authority under section 3582(c)(2). United States v. Lawson, 686 F.3d 1317,

1319 (11th Cir. 2012).

      A district court may not reduce a defendant’s term of imprisonment unless

(1) the defendant’s sentence was based upon a guideline range that the Sentencing

Commission later lowered and (2) a reduction is consistent with the Sentencing

Commission’s applicable policy statements. 18 U.S.C. § 3582(c)(2). A reduction

is inconsistent with the guidelines’ policy statements if the guidelines amendment

does not lower the defendant’s “applicable guideline range.” U.S.S.G.

§ 1B1.10(a)(2)(B). The defendant bears the burden of establishing that a

retroactive amendment actually lowers his guideline range. United States v.

Hamilton, 715 F.3d 328, 337 (11th Cir. 2013).

      When determining whether a reduction is warranted, a court should

determine the guidelines range that would have applied had the pertinent


                                         2
               Case: 15-11392     Date Filed: 10/26/2015    Page: 3 of 4


amendment been in effect at the time of defendant’s sentencing. U.S.S.G. §

1B1.10(b)(1). In doing so, a court must substitute only the pertinent amendment

into the district court’s original guidelines calculations and leave all other

sentencing decisions unaffected. Id.; United States v. Bravo, 203 F.3d 778, 780

(11th Cir. 2000).

      In this case, the sentencing court first calculated Buteau’s base offense level

as 32 under U.S.S.G. § 2D1.1(c)(1), based on the quantity of drugs involved in his

offense. The court then determined that Buteau qualified as a minor participant in

the conspiracy and, thus, was eligible for a reduction under U.S.S.G. § 3B1.2(b).

Buteau’s minor-role-reduction also entitled him to a two-level reduction in his base

offense level under section 2D1.1(a)(5). See U.S.S.G. § 2D1.1(a)(5) (a defendant

is entitled to a two-level reduction in his base offense level if (a) he receives a

minor role reduction under section 3B1.2 and (b) if his base offense level under

section 2D1.1(c) is 32).

      Applying section 2D1.1(a)(5), the sentencing court recalculated Buteau’s

base offense level as 30. The court then applied the two-level minor-role-reduction

under section 3B1.2(b) and a three-level reduction for acceptance of responsibility

under section 3E1.1, resulting in a total offense level of 25. Based on a total

offense level of 25 and a criminal history category of IV, Buteau’s guideline range




                                           3
               Case: 15-11392   Date Filed: 10/26/2015   Page: 4 of 4


was calculated as 84 to 105 months’ imprisonment. The sentencing court imposed

a sentence of 84 months.

      The district court committed no error in denying Buteau a sentence reduction

based on Amendment 782. Amendment 782 reduced -- by two -- the base offense

levels for most drug sentences calculated pursuant to the Drug Quantity Table,

U.S.S.G. § 2D1.1(c). U.S.S.G. App. C., amend. 782. Applying retroactively

Amendment 782 to Buteau’s case reduces the base offense level specified in

section 2D1.1(c) from 32 to 30. Doing so, however, renders Buteau ineligible for

the additional two-level reduction under section 2D1.1(a)(5), which applies only if

the offense level specified in section 2D1.1(c) is 32 or above. Thus, Buteau’s base

offense level remains 30 after application of Amendment 782.

      Leaving the other sentencing decisions unaffected, including application of

the two-level minor role reduction under U.S.S.G. § 3B1.2 and the three-level

reduction for acceptance of responsibility under U.S.S.G. § 3E1.1, Buteau’s total

offense level is 25. Together with his criminal history category of IV, Buteau’s

resulting guideline range remains 84 to 105 months. Because the retroactive

application of Amendment 782 results in no change to Buteau’s sentencing range,

no sentence reduction is authorized under section 3582(c)(2). See Hamilton, 715

F.3d at 337.

      AFFIRMED.


                                         4